Citation Nr: 1215416	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to a prostate disorder or to diabetes mellitus.  

2.  Entitlement to service connection for a prostate disorder, claimed as secondary to diabetes mellitus or to herbicide exposure.

3.  Entitlement to service connection for a skin disorder, to include chloracne, claimed as secondary to diabetes mellitus or to herbicide exposure.

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.  

5.  Entitlement to a total disability rating for compensation on the basis of individual unemployability. 



REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Veteran; L.H.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issue of entitlement to service connection for diabetes mellitus was raised in the record in January 2011.  This issue has not been developed for appellate review and is therefore, referred to the RO for appropriate disposition.  

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks entitlement to service connection for erectile dysfunction, a prostate disorder, and a skin disorder, as well as an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and a total disability rating for compensation on the basis of individual unemployability (TDIU).  

With respect to these claims, the Veteran has repeatedly stated that he is considered disabled by the Social Security Administration (SSA), and has submitted evidence demonstrating that he is receiving SSA benefits.  Specifically, in correspondence dated in February 2000, SSA informed the Veteran that his PTSD symptoms were severe and precluded him from employment since January 1, 1999.  However, the evidence of record does not show that VA has made any attempts to obtain the Veteran's complete SSA records.  Accordingly, an attempt must be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2011). 

With respect to the claim for entitlement to an initial evaluation in excess of 50 percent for PTSD, the Veteran was last afforded a VA PTSD examination in February 2009, at which time he was assigned a Global Assessment of Functioning (GAF) score of 58.  This score is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (1994) (DSM at 46-7).   However, at his January 2012 hearing before the Board, the Veteran testified that his PTSD symptomatology had increased in severity since his previous examination.  This allegation of worsening symptomatology is supported by correspondence in January 2012 from L.H., a registered nurse, that stated that the Veteran's GAF score in November 2011 was 35.  This score is indicative of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  DSM at 46-7.  Therefore an additional VA examination is needed to provide a current picture of the Veteran's service-connected PTSD.  38 C.F.R. § 3.327 (2011). 

The Veteran also seeks entitlement to service connection for erectile dysfunction, a prostate disorder, and a skin disorder.  The medical evidence of record shows that the Veteran has a current diagnosis of benign prostate hypertrophy.  In addition, the Veteran's statements are competent evidence as to what he observes as to his skin and the function of his penis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Furthermore, the Board recognizes that the Veteran served in the Republic of Vietnam in 1972, and is therefore presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2002).  

However, the Veteran has never been provided with VA medical examinations with respect to his claimed erectile dysfunction, prostate disorder, and skin disorder.  38 C.F.R. § 3.159 (2011); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The issue of TDIU is intertwined with the issue of entitlement to service connection for PTSD, and therefore needs to be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include evidence that he is currently unable to obtain or retain employment due to his service-connected PTSD, such as employment records and statements from previous employers.  The RO must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his claimed disorders.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured.  The RO must also contact SSA and obtain copies of all medical and other records considered by SSA as part of any claim for benefits submitted by the Veteran.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be informed that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must then be afforded a comprehensive VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  Based on a review of the evidence of record, a clinical examination of the Veteran, and with consideration of the Veteran's statements, the examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The examiner must then specifically comment on the Veteran's occupational and social impairment due to his PTSD, in terms of the degree of deficiencies, i.e., whether such deficiencies result in reduced reliability and productivity or a more serious deficit in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner must state whether the Veteran's service-connected PTSD results in difficulty in establishing and maintaining effective work and social relationships or whether his service-connected PTSD results in the inability to establish and maintain effective relationships.  

The examiner must enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must also elicit from the Veteran a full work and educational history.  The examiner must provide an opinion as to whether the Veteran's PTSD renders him unable to obtain or retain employment, to include as a result of any medications taken for PTSD, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a VA genitourinary examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All necessary tests or studies must be conducted.  Following a review of the evidence of record, a clinical examination of the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion whether any currently diagnosed erectile dysfunction and/or prostate disorder is related to the Veteran's military service, to include inservice exposure to herbicides.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

4.  The Veteran must be afforded a VA skin diseases examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All necessary tests or studies must be conducted.  Following a review of the evidence of record, a clinical examination of the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently diagnosed skin disorder is related to the Veteran's military service, to include inservice exposure to Agent Orange.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

